Citation Nr: 1422216	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The decision was initially prepared by the RO in Seattle, Washington as a transferred or "brokered" claim.  The decision was mailed to the Veteran by the RO in Cleveland, Ohio.  The Veteran testified at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claim for service connection for a back disability by finding that the in-service injury that the Veteran claims caused his disability did not occur in the line of duty.  Disability pension is not payable for any condition due to the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  There is a statutory presumption that an injury incurred during active military service is incurred in the line of duty, and the burden is on the Government to overcome this presumption.  38 U.S.C.A. § 105(a); Smith v. Derwinski, 2 Vet. App. 241 (1992); 38 C.F.R. § 3.1(m).  It is undisputed that the Veteran was in active service at the time of his July 1969 back injury.  By operation of 38 U.S.C.A. § 105(a), his injuries are therefore deemed to have been incurred in line of duty unless it is shown that he engaged in willful misconduct and that such misconduct proximately caused his injuries.  

The service treatment records (STRs) show that, at the time of the injury, the Veteran reported that his left knee collapsed, causing him to fall down a ladder.  These reports are not consistent with the Veteran's testimony in the May 2013 hearing.  In October 1969, the Veteran reported in a neuropsychiatric evaluation that he deliberately fell down the ladder in an attempt to injure himself and be transferred off the ship.  In the May 2013 hearing, the Veteran explained that he had not deliberately injured himself, and only made that statement in an attempt to be released from service.  The Veteran's statement in the neuropsychiatric evaluation, when weighed against his contemporaneous statements in pursuit of treatment and his explanation in the hearing, is not enough to overcome the presumption that the Veteran's injury was incurred in the line of duty.  As such, the RO should afford the Veteran a spine examination and proceed with the claim.  

As to the left knee claim, the record contains the Veteran's lay testimony of left knee pain, and a February 2012 medical notation of osteoarthritis of the left knee.  As this disability may be associated with the Veteran's in-service complaints of his left knee collapsing, and there is insufficient medical evidence of record to make a decision on the claim, the RO should also obtain an examination of the Veteran's left knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's STRs also indicate that the Veteran was hospitalized for seven days in late July and early August 1969 as a result of his back injury.  However, records from this hospitalization have not been associated with the claims file.  The RO should contact the Veteran and attempt to identify the hospital where he was treated for his back injury, and then request records of this hospitalization.  The claims folder should also be updated to include VA treatment records compiled since October 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment records include a January 2012 reference to an MRI performed at Summa Western Reserve Hospital.  Treatment records from this hospital should also be requested.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify to the best of his ability the hospital where he was treated for his back injury in July-August 1969.  

2. Thereafter, obtain the appropriate authorization and contact the hospital identified by the Veteran to request treatment records related to the Veteran's hospitalization from July 31, 1969 to August 7, 1969.  If the Veteran is unable to identify a hospital, contact the Military Personnel and Medical Record Collections at the National Personnel Records Center (NPRC), or any other appropriate department or agency, and request records relating to the Veteran from the Letterman Hospital in San Francisco, California, or any other military hospital in San Francisco, California, during the time period of July 31, 1969 to August 7, 1969.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3. Obtain all treatment records for the Veteran from the VA Medical Center in Cleveland, Ohio, and all associated outpatient clinics including the community based outpatient clinic in Parma, Ohio, dated from October 10, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

4. After obtaining the appropriate authorization, contact the Medical Records department of the Summa Western Reserve Hospital, or any other appropriate department, and request treatment records related to the Veteran, including an MRI of the left knee dated December 2011.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

5. Once the above has been accomplished, forward the Veteran's entire claims file to an appropriate medical professional.  Following a review of the claims file, the examiner is asked to provide an opinion as to the following: 

(i) Whether it is at least as likely as not (50 percent probability or more) that any left knee disability is related to active duty service, to include any injury incurred therein.  The examiner's attention is specifically called to the July 1969 notation in the Veteran's STRs that his left knee had collapsed seven times.  

(ii) Whether it is at least as likely as not (50 percent probability or more) that any back disability is related to active duty service, to include any injury incurred therein.  The examiner's attention is called to the July 1969 and September 1969 records relating to low back pain.  

The examiner must provide a complete rationale for any opinion offered.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinions, such examination should be conducted.

6.  After all the above development has been accomplished, readjudicate the issues of service connection for a back disability and service connection for a left knee disability.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC), and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



